Citation Nr: 0736067	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for tinea pedis of the right foot.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 




INTRODUCTION

The veteran served on active from September 1973 to October 
1974.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In his August 2003 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board - now called a Veterans Law Judge.  However, the 
veteran cancelled his travel Board hearing in October 2006 
and has not requested to reschedule it.  Therefore, the Board 
considers his request for a travel Board hearing withdrawn.  
See 38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  The veteran's tinea pedis manifests with a scaly rash on 
the soles of his feet and between his toes.  There is itching 
and sometimes a burning sensation.  The condition affects 
less than 5 percent of his entire body.

2.  An unappealed August 2000 Board decision denied service 
connection for a low back disorder, concluding the evidence 
presented did not show a then current low back disability 
linked to the veteran's military service.

3.  The additional evidence received since that August 2000 
Board decision does not relate to an unestablished fact 
necessary to substantiate this claim.




CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 10 percent for tinea pedis.  38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.118, DC 7806 
(2000) (2007).

2.  The August 2000 Board decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7104 (West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

3.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements are:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
rating from 0 percent to as much as 100 percent based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and impact on employment.  Moreover, consistent 
with the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim, when the evidence that establishes the basis for a 
disability rating that reflects that level of disability was 
submitted, or on the day after the veteran's discharge from 
service if the claim that is within one year after discharge.

Concerning the matter of timing, the Court states that VCAA 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  Such 
timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim. When a content-
complying, but late, notice is provided, a question is raised 
as to whether the claimant was prejudiced by the late notice, 
and the answer to that question depends on the factual 
situation in a particular case.  See, too, Pelegrini II, 18 
Vet. App. at 119-20 (where the Court also held, among other 
things, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
to the extent possible, must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).

If VCAA notice was not given prior to the initial 
adjudication of the claim or, if given, was inadequate 
notice, the Federal Circuit Court and Veterans Claims Court 
have indicated this requires providing any necessary notice 
and going back and readjudicating the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 07-
7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

While the Dingess/Hartman decision talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - the 
type of situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  For example, the notice for an increased 
rating claim needs to include a discussion of the effective 
date element, and the notice for a reopening claim needs to 
discuss both the rating and effective date elements, etc.  
Similarly, even for claims that "fall beyond" the five basic 
elements of a service connection claim, such as special 
monthly compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

Consistent with these preceding criteria in regard to 
satisfactory implementation of the VCAA's duty to notify and 
assist, the RO has undertaken appropriate measures to inform 
the appellant of the procedures in effect for the continuing 
development of his claim.  Through the issuance to the 
veteran during the pendency of the appeal of notice letters 
in April 2002, April 2003, November 2003, and March 2006, 
the February 2003 rating decision, and the SOC in June 2003, 
the requirements for content-specific notice as defined under 
the Pelegrini II decision were effectively met.

The April 2002 notice letter, the February 2003 rating 
decision, and the June 2003 SOC provided a discussion as to 
the additional evidence required to substantiate the claim on 
appeal, i.e., that which would constitute "new and material" 
evidence to reopen the previously denied, unappealed claim 
concerning the low back disorder.  This notice also met the 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), in 
terms of specifically apprising the veteran of the 
deficiencies in the evidence when his claim was previously 
denied so he, in turn, would know precisely the kind of 
evidence needed to reopen this claim and address these prior 
evidentiary shortcomings.  See also VA Gen. Couns. Mem., 
para. 2, 3 (June 14, 2006) (wherein VA's Office of General 
Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial).

Here, through its February 1999 and April 2002 notice 
letters, the February 2003 rating decision, and the June 2003 
SOC, the RO indicated to the appellant what would constitute 
new and material evidence in a manner consistent with the 
Kent decision, explaining that the basis of the original 
denial was the absence of evidence showing this condition 
either was incurred in service and/or had some other 
relationship to his military service.  It was further 
explained that the specific type of additional evidence 
required to reopen this claim (i.e., that which would be 
"material") was competent medical evidence showing that his 
low back disorder is a chronic condition related to his 
military service.  The April 2002 notice letter, the February 
2003 rating decision, and the June 2003 SOC also informed him 
that "new" evidence would be evidence provided to VA for the 
first time pertaining to this claim.  The Board finds that 
the veteran received notice consistent with the requirements 
in Kent.

In addition to these considerations as to the content of the 
notice provided, the relevant notice information must also 
have been timely sent.  The Court in Pelegrini II prescribed 
as the legal definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the 
initial adjudication of the claim on appeal.  See also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Here, the 
issuance of the April 2002 VCAA letter was sent prior to the 
February 2003 rating decision that adjudicated the 
appellant's current pending petition to reopen.  This was 
consistent with the preferred sequence of events specified in 
Pelegrini II.

The Board therefore finds that the veteran has been afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See again Mayfield, 19 Vet. 
App. at 128, reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006), 07-7130 (Fed. Cir. 
Sept. 17,2007).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the appellant with the development of his 
claim.  Already on file prior to the appellant's more recent 
petition to reopen were records pertaining to his medical 
treatment, VA outpatient treatment records from the 
Montgomery VAMC, VA examinations, his service medical 
records, and several statements from him personally.  In 
further support of his claim, he has continued to provide 
additional personal statements, Social Security 
Administration (SSA) records, VA outpatient treatment 
records, VA examinations and other medical records indicating 
treatment for his low back disorder and tinea pedis.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will determine whether he is entitled to a higher 
rating for his tinea pedis and then proceed to determine 
whether there is new and material evidence to reopen his low 
back disorder claim.

I.  Tinea Pedis

In a July 1980 rating decision, the RO granted service 
connection for tinea pedis of the right foot and assigned a 
noncompensable (i.e., 0 percent) evaluation with a 
retroactive effective date of September 5, 1979.  In a 
January 1992 rating decision, the RO increased this 
evaluation to 10 percent with a retroactive effective date of 
November 7, 1990.  The veteran now wants an even higher 
rating for this disability.

The RO rated the veteran's skin condition under a diagnostic 
code that considers impairment resulting from 
dermatophytosis.  38 C.F.R. § 4.118, DC 7813.  According to 
the rating criteria in effect at the time the veteran filed 
his claim, VA rated dermatophytosis by analogy to dermatitis 
or eczema, depending upon the location, extent, and 
repugnance or otherwise disabling character of 
manifestations.  Id.



During the course of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The veteran 
was notified of this regulatory change in a rating decision 
and SOC issued in February 2003 and June 2003, respectively.  
The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether the veteran's skin condition warrants an increased 
rating.

VA's Office of General Counsel has determined, however, that 
the amended rating criteria, if more favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  However, the veteran does get 
the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-2000.  That guidance is consistent 
with longstanding statutory law, to the effect that an 
increase in benefits cannot be awarded earlier than the 
effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Under the revised criteria, DC 7806 provides a 10 percent 
evaluation if at least five percent, but less than 20 
percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas are affected, or if 
intermittent systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2007).

The next higher rating of 30 percent requires evidence of 
exposure from 20 percent to 40 percent of the entire body or 
20 percent to 40 percent of exposed areas affected; or the 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period. 
Id.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence does not support a 30 percent 
rating for the veteran's tinea pedis under the former 
criteria.  In this regard, the December 2006 VA examination 
notes tinea pedis on the soles of both feet and in between 
all of his toes.  Indeed, the examiner found his skin 
condition covers about half of each foot.  The veteran 
reported that his tinea pedis causing itching and sometimes 
burning.  

As a result, the record does not provide sufficient evidence 
to warrant a 30 percent rating.  As noted above, a 30 percent 
rating under the former criteria requires evidence of 
constant exfoliation or itching, extensive lesions, or marked 
disfigurement.  In this case, the veteran's tinea pedis is 
not manifested by constant itching or exfoliation.

In this regard, the Board notes that the veteran described 
his skin condition at his VA examination as intermittent in 
frequency with periods of exacerbation and improvement; 
thereby precluding a finding of constant itching or 
exfoliation.  In addition, no evidence of record indicates 
that this condition is manifested by extensive lesions or 
marked disfigurement.  Thus, the veteran's tinea pedis does 
not warrant a disability rating in excess of 10 percent under 
the former criteria of DC 7806.

The Board also finds that the veteran's tinea pedis does not 
meet the criteria for a 30 percent rating under the revised 
criteria, effective August 30, 2002.  As noted above, a 30 
percent rating requires evidence of exposure from 20 percent 
to 40 percent of the entire body surface area or the use of 
corticosteroids.  

When examined in December 2006, the report noted that the 
veteran's history of tinea pedis involved less than 5 percent 
of his skin surface.  Hence, the evidence does not warrant a 
higher disability rating for the veteran's skin condition on 
the basis of body surface area or exposed areas.  In 
addition, there is no evidence that the veteran uses any 
corticosteroids to treat this condition since VA records show 
he uses a topical cream.



Thus, the preponderance of the evidence is against an 
evaluation higher than 10 percent.  The Board has considered 
the benefit-of-the-doubt rule, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the claim.  So that doctrine is not 
for application in this case because the preponderance of the 
evidence is against the veteran's claim.  38 C.F.R. § 4.3; 
see also Gilbert v. Derwinski, 1 Vet. App. at 55.

II.  Low Back Disorder

The veteran believes he has a low back disorder as a result 
of an 81 MM tripod falling on his back in service.  However, 
the Board must first determine whether new and material 
evidence has been submitted to reopen this claim since the 
Board previously considered, and denied, this claim in August 
2000 and the veteran did not timely appeal that initial 
decision.  See 38 U.S.C.A. § 7104 (West Supp. 2005); 
38 C.F.R. § 20.1100 (2007); Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).

Governing regulations provide that an appeal to the Board 
consists of a timely filed notice of disagreement (NOD) in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal (VA Form 9 or 
equivalent).  38 C.F.R. § 20.200.  Rating actions from which 
an appeal is not timely perfected become final and binding on 
the veteran based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The same is true of 
decisions by the Board, if also not timely appealed to the 
Court, unless the Chairman orders reconsideration of the 
decision or another exception to finality applies - such as 
the decision was clearly and unmistakably erroneous (CUE).  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.105, 20.1100.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to the claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992). 

The relevant evidence on file at the time of the Board's 
August 2000 decision consisted of the veteran's service 
medical records, medical reports from Dr. K.S., M.D., 
outpatient treatment records from East Alabama Neurological 
Clinic, VA examinations in June 1980, October 1987, and VA 
outpatient treatment records.  In denying the claim, the 
Board explained that the new evidence is neither new nor 
material because although there is evidence of an in-service 
back injury, there was no evidence indicating that his 
current back problems were related to that injury, nor that 
that injury aggravated his congenital low back symptoms.  

He was notified of that August 2000 Board decision and of his 
appellate rights in a letter sent with the decision, and he 
did not appeal.  Hence, that August 2000 Board decision is 
final and binding on him based on the evidence then of record 
and not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In August 2001, the veteran filed a petition to reopen this 
claim.  Therefore, the Board must determine whether new and 
material evidence has been submitted since the prior, final, 
August 2000 Board decision to permit doing this.

The evidence submitted since the Board's August 2000 decision 
consists of VA outpatient treatment records from August 1998 
to October 2001 and from September 2004 to November 2006, VA 
examinations in May 2002 and December 2006, previously 
submitted service medical records and private treatment 
records, a private physician letter from Dr. F.K.J., M.D. and 
a letter from a registered nurse, spine x-rays in October 
2004, an October 2004 private treatment record, and 
radiological reports in December 2006.

It is critically important for the veteran to understand that 
treatment for a low back disorder, several years after 
service, does not provide a basis to reopen his claim.  See 
Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).  Although these additional 
records are "new," since they were not on file for 
consideration at the time of the prior August 2000 Board 
decision, they still are not material to the central issue in 
this case, i.e., whether his back injury in service caused or 
aggravated his current low back disorder.  None of the 
records provides competent evidence that his problems were 
incurred in, aggravated by, or otherwise related to service, 
including to an in-service back injury.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  Hence, this additional 
evidence, either by itself or in connection with evidence 
already in the file, does not relate to an unestablished fact 
necessary to substantiate this claim.  See 38 C.F.R. § 3.156.

In addition, these records provide evidence against his claim 
by noting intercurrent injuries in the workforce after 
service.  Private medical records show that the veteran 
injured his lower back after being thrown from a tractor 
trailer in August 1989 and he reinjured it while cutting 
trees in June 1991.  Moreover, VA furnished a compensation 
examination to determine the etiology of his low back 
disorder.  The examiner opined that it is not as likely as 
not that the veteran's present pain is secondary to his in-
service back injury.  Indeed, the examiner also noted that it 
is especially not as likely as not since he was working as a 
logger when he reinjured his back in the 1991 and was not as 
likely as not having moderate to severe back pain at the time 
as a residual of the in-service injury.  

The only other evidence in support of the veteran's claim 
consists of his personal lay statements.  And in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Further, he 
merely reiterates arguments he made before the Board denied 
his claim in July 1992 and January 1997 - that a chronic 
back disorder resulted from his back injury in service, so 
simply repeating these same arguments is not new evidence.  

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, August 2000 Board decision 
that denied service connection for a low back disorder.  
Therefore, the Board must deny his petition to reopen this 
claim.  In the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


